DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 December 2020.  In view of this communication, claims 1-15 are now pending in the application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 17 December 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air gaps includes a distal end which is directed toward and adjacent to one of the plurality of circumferential magnet placement slots and the plurality of radial magnet placement slots” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “wherein each of the plurality of air gaps includes a distal end which is directed toward and adjacent to one of the plurality of circumferential magnet placement slots and the plurality of radial magnet placement slots, the distal ends of the plurality of air gaps are distributed in fashions in compliance with sides of the plurality of circumferential magnet placement slots and the plurality of radial magnet placement slots, and the sides face the plurality of air gaps”.  
This limitation requires that the “ends” of the air gaps be “directed toward” and “adjacent to” both the circumferential and the radial magnet placement slots.  As disclosed in the application, ends of the straight air gaps are directed toward and adjacent to the circumferential magnet placement holes, while ends of the curved air gaps are directed toward and adjacent to the radial magnet placement holes.  The application does not disclose, i.e. contain any drawings or description of, any air gaps directed toward and adjacent to both types of magnet placement holes.  Therefore, this limitation lacks proper written description.
Further, this limitation recites said ends be “distributed in fashions in compliance with sides of the plurality of circumferential magnet placement slots and the plurality of radial magnet placement slots, and the sides face the plurality of air gaps”.  As above, this recitation requires that at least two “ends” be disposed facing both types of magnet placement holes.  As disclosed in the application, ends of the straight air gaps are distributed facing the circumferential magnet placement holes, while ends of the curved air gaps are distributed facing the radial magnet placement holes.  The application does not disclose, i.e. contain any drawings or description of, any air gaps directed toward and adjacent to both types of magnet placement holes.  Therefore, this limitation also lacks proper written description.
Claims 2-15 are rejected due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the distal ends of the air gaps being directed toward and adjacent to both types of magnet placement holes, as stated above.  It is unclear how a singular “distal end” of each air gap could be “directed toward and adjacent to” two separate and spaced apart magnet placement holes.  Therefore, the claims are also indefinite.  
Due to the indefinite nature of the limitations claimed, it cannot be determined what arrangement is being claimed.  Therefore, prior art cannot be applied to the claims in their current form.  The prior art cited below appears to be the closest prior art based on the disclosure of the application, and may be applied once the rejections under 35 U.S.C. 112 have been corrected.
Claims 2-15 are rejected due to their dependency on claim 1.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hao et al. (US 2017/0063187 A1) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged radially concave between the radially aligned magnets.
Fujisawa et al. (US 2015/0171682 A1) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged between the radially aligned magnets and comprising a straight groove and a plurality of linear grooves on either side of the straight groove.
Fujisawa et al. (US 2015/0108865 A1) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged between the radially aligned magnets and comprising straight grooves directed toward the circumferentially aligned magnets and a plurality of linear grooves, on either side of the straight groove, directed toward the radially aligned magnets.
Sakai et al. (US 2009/0236923 A1) discloses a rotor having both radially and circumferentially aligned magnets and a plurality of air gaps directed toward either of the radially or circumferentially aligned magnets.
lonel (US 2008/0224558 A1) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged radially concave between the radially aligned magnets.
Schüller et al. (US 5,731,647) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged radially concave between the radially aligned magnets and comprising a straight groove and a plurality of linear grooves on either side of the straight groove having segments perpendicular to the magnets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834